Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Per phone interview between the examiner and applicant's attorney conducted on 07/08/2022 (as well as follow-up conversations and emails on 07/12/2022 and 07/15/2022), both the examiner and the attorney have agreed that by amending the claims as shown below, the claimed subject matters would have overcome prior arts that were searched and be in condition for allowance. 

Examiner’s Amendment
Amendments to the Claims: 
This listing of claims will replace all prior versions, and listings, of claims in the application: 
Listing of Claims: 

1.	(Currently Amended) A cloud radio access network (C-RAN), comprising:
	a plurality of remote units (RUs), each being configured to exchange radio frequency signals with at least one user equipment (UE);
	a centralized unit having circuitry and communicatively coupled to the plurality of remote units via a fronthaul network; and
	an entity having at least one processor configured to perform deep packet inspection, the entity communicatively coupled to the centralized unit via the fronthaul network; 
	wherein the centralized unit is configured to:
		determine sets of data to be sent to [[a]] the plurality of remote units across the fronthaul network;
		determine a mapping of each of the sets of data to at least one of the plurality of remote units;
		add an for at least one packet[[s]] for a set of data, the indicator having a plurality of bit positions, where each bit position mapped to a different one of the plurality of remote units, wherein the at least one the set of data is intended for; and
		transmit the at least one packet[[s]] for the set[[s]] of data, 
	wherein the entity is configured to perform the deep packet inspection on at least one packet[[s]] in order to determine each remote unit [[that]] the at least one packet is intended for and communicate [[that]] the at least one packet to each remote unit [[that]] the at least one packet is intended for over the fronthaul network. 

2.	(Currently Amended) The C-RAN of claim 1, wherein the centralized unit is a Distributed Unit (DU) configured to operate in a 3GPP Fifth Generation communication system.

3.	(Currently Amended) The C-RAN of claim 1, wherein the centralized unit is a baseband controller configured to operate in a 3GPP Long Term Evolution (LTE) communication system.

4.	(Original) The C-RAN of claim 1, wherein the entity comprises one or more switches in the fronthaul network.

5.	(Original) The C-RAN of claim 1, wherein the entity comprises a Fronthaul Manager (FHM). 

6.	(Cancelled)

7.	(Currently Amended) The C-RAN of claim 1, wherein the plurality of remote units and the centralized unit are part of a same cell.

8.	(Currently Amended) The C-RAN of claim 1, wherein multiple of the plurality of remote units in [[the]] a same cell each transmit to a different UE on a same frequency at a same time.

9.	(Currently Amended) The C-RAN of claim 5, wherein the entity is configured to combine uplink packet streams from the plurality of remote units before sending to the centralized unit.

10.	(Currently Amended) The C-RAN of claim 1, wherein the plurality of remote units perform 

11.	(Currently Amended) A method performed in a cloud radio access network (C-RAN) that comprises a plurality of remote units, the plurality of remote units being configured to exchange radio frequency signals with at least one user equipment (UE), the C-RAN also comprising a centralized unit communicatively coupled to the plurality of remote units via a fronthaul network and an entity configured to perform deep packet inspection, the entity communicatively coupled to the centralized unit and the plurality of remote units via the fronthaul network, the method comprising:
	determining sets of data to be sent to [[a]] the plurality of remote units across the fronthaul network;
	determining a mapping of each of the sets of data to at least one of the plurality of remote units;
	adding an for at least one packet[[s]] for a set of data, the indicator having a plurality of bit positions, where each bit position mapped to a different one of the plurality of remote units, wherein the at least one the set of data is intended for; 
	transmitting the at least one packet[[s]] for the set[[s]] of data, 
	performing, by the entity, the deep packet inspection on at least one packet[[s]] in order to determine each remote unit [[that]] the at least one packet is intended for and communicate [[that]] the at least one packet to each remote unit [[that]] the at least one packet is intended for over the fronthaul network. 

12.	(Currently Amended) The method of claim 11, wherein the centralized unit is a Distributed Unit (DU) configured to operate in a 3GPP Fifth Generation communication system.

13.	(Currently Amended) The method of claim 11, wherein the centralized unit is a baseband controller configured to operate in a 3GPP Long Term Evolution (LTE) communication system.

14.	(Original) The method of claim 11, wherein the entity comprises one or more switches in the fronthaul network.

15.	(Original) The method of claim 11, wherein the entity comprises a Fronthaul Manager (FHM).

16.	(Cancelled) 

17.	(Currently Amended) The method of claim 11, wherein the plurality of remote units and the centralized unit are part of a same cell.

18.	(Currently Amended) The method of claim 11, wherein multiple of the plurality of remote units in [[the]] a same cell each transmit to a different UE on a same frequency at a same time.

19.	(Currently Amended) The method of claim 15, further comprising combining, at the entity, uplink packet streams from the plurality of remote units before sending to the centralized unit.

20.	(Currently Amended) The method of claim 11, further comprising performing, at the plurality of remote units, 

21.	(New) The C-RAN of claim 1, wherein the circuitry of the centralized unit comprises a processor configured to execute instructions.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (similarly to claim 11), it discloses a cloud radio access network (C-RAN), comprising: a plurality of remote units (RUs), each being configured to exchange radio frequency signals with at least one user equipment (UE); a centralized unit having circuitry and communicatively coupled to the plurality of remote units via a fronthaul network; and an entity having at least one processor configured to perform deep packet inspection, the entity communicatively coupled to the centralized unit via the fronthaul network; wherein the centralized unit is configured to: determine sets of data to be sent to the plurality of remote units across the fronthaul network; determine a mapping of each of the sets of data to at least one of the plurality of remote units; add an indicator, based on the mapping, for at least one packet for a set of data, the indicator having a plurality of bit positions, where each bit position mapped to a different one of the plurality of remote units, wherein the indicator indicates each remote unit that the at least one packet and the set of data is intended for; and transmit the at least one packet for the set of data, with the indicator, to the entity over the fronthaul network; wherein the entity is configured to perform the deep packet inspection on the at least one packet in order to determine each remote unit the at least one packet is intended for and communicate the at least one packet to each remote unit the at least one packet is intended for over the fronthaul network. 
These claimed features contain particular communications between the network entities as well as specific procedures for obtaining and determining specific contents of such communications that are not taught in the prior arts that were searched.  Hence, these claimed features contain allowable subject matter.  Similar claimed features are also recited in independent claim 11, hence, these claimed features of claim 11 also contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEE F LAM/Primary Examiner, Art Unit 2465